Citation Nr: 1146384	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1990 and from April 1995 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania which confirmed and continued the previously denied claim of entitlement to service connection for sleep apnea on the basis that no new and material evidence had been received to reopen the claim.

The Board notes that the Veteran had a claim pending for entitlement to a total disability rating based on individual unemployability (TDIU).  However, in a correspondence with the RO, the Veteran indicated that as she was still employed, she no longer wished to pursue this claim at this juncture.  Thus, her TDIU claim is deemed withdrawn.  38 U.S.C.A. § 7105  (West 2002). 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final October 2004 rating decision, the RO confirmed and continued the denial of entitlement to service connection for sleep apnea.

2.  The evidence received since the October 2004 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for sleep apnea; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.


Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for sleep apnea in a March 2004 rating decision on the basis that there was no evidence of a current diagnosis of sleep apnea. 

In an October 2004 rating decision, the RO confirmed and continued the denial of service connection for sleep apnea.

The Veteran did not appeal the October 2004 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen her claim in May 2007.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 2004 denial of service connection for sleep apnea.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the October 2004 rating decision includes VA treatment records which provide a diagnosis of obstructive sleep apnea.  Specifically, an April 2008 VA treatment note and an April 2011 VA treatment note diagnosed the Veteran with sleep apnea. 

The prior denials of service connection for sleep apnea were based on a lack of evidence of a sleep apnea disorder following service.  The April 2008 and April 2011 VA treatment notes diagnosing sleep apnea suggest a current sleep apnea disorder following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for sleep apnea have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened. 




REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran claims that she suffers from sleep apnea as a result of service.  Service treatment records include a February 2003 sleep study which demonstrates an abnormal multiple sleep latency test (MSLT).  An October 2003 VA examination diagnosed the Veteran with possible sleep apnea.  However, no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for sleep apnea, and that a further medical examination and opinion in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current sleep apnea disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a sleep apnea disability as a result of a verified event during active service.  Adequate reasons and bases are to be provided with the opinion.

3.  Thereafter, readjudicate the claim.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


